Citation Nr: 0417921	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-28 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1969, 
including service in Vietnam from April 25, 1966 to October 
10, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO determined that, 
as new and material evidence had not been received, the 
veteran's previously denied claims of entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity and for peripheral neuropathy of the right lower 
extremity would not be reopened.  The veteran disagreed with 
this decision in July 2003.  In a statement of the case 
issued to the veteran and his service representative in 
October 2003, the RO again concluded that the veteran's 
previously denied claims would not be reopened.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) later that same month.

It is noted that the Board denied the veteran's original 
claims of entitlement to service connection for peripheral 
neuropathy of the left lower extremity and for peripheral 
neuropathy of the right lower extremity (which it 
characterized as peripheral neuropathy secondary to Agent 
Orange exposure) in a February 1998 decision.  As this 
decision was not appealed to the United States Court of 
Appeals for Veterans Claims, it became final in June 1998.  
See 38 U.S.C.A. § 7104 (1998).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The February 1998 Board decision was a final decision 
with respect to the veteran's claims of entitlement to 
service connection for peripheral neuropathy of the left and 
right lower extremities.

3.  Evidence added since the February 1998 Board decision is 
either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
also does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for peripheral neuropathy of both lower 
extremities.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision, which denied the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of both lower extremities, is final.  
38 U.S.C.A. § 7104 (1998) (38 U.S.C.A. § 7104 (West 2002)); 
38 C.F.R. § 20.1100 (1998) (38 C.F.R. § 20.1100 (2003)).

2.  Evidence associated with the claims file subsequent to 
the February 1998 Board decision, is not new and material, 
and these claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided the veteran with notice of the evidence 
needed to substantiate his request to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of both lower extremities.  In a letter dated in February 
2003, after the receipt of a substantially complete 
application for VA benefits and prior to the initial 
adjudication of the currently appealed claim, the RO notified 
the veteran and his service representative of what 
constituted new and material evidence, what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claims.  See 
Pelegrini, supra.  The veteran and his representative also 
were provided with a copy of the appealed rating decision and 
a statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims and 
what constituted new and material evidence for the purposes 
of reopening the claims of entitlement to service connection 
for peripheral neuropathy of both lower extremities.  By way 
of these documents, they also were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file in conjunction with 
the currently appealed claims consists of service department 
verification and numerous post-service private medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the request to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity and for peripheral neuropathy of 
the right lower extremity poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

As relevant to the currently appealed claims, the newly 
submitted evidence includes the veteran's private treatment 
records from 2001 to 2002 and lay statements.

A review of the veteran's treatment records from 2001 to 2002 
indicates that, outpatient treatment in November 2001, 
revealed decreased sensation on the dorsal aspect of both 
feet, and normal reflexes, coordination, and gait.  The 
diagnoses included unspecified idiopathic peripheral 
neuropathy secondary to cauda equina syndrome and 
sarcoidosis.

On follow-up outpatient examination in May 2002, the 
diagnoses included unspecified idiopathic peripheral 
neuropathy.

On outpatient examination in June 2002, the veteran's wife 
stated that her husband had started "stumbling around and 
fell" repeatedly.  The diagnoses included sarcoidosis, with 
a note that this was the possible cause of the exacerbation 
of the veteran's peripheral neuropathy.

A review of an "Emergency Room Record" dated in June 2002 
indicates that the veteran had experienced an episode of 
altered mental status and weakness and had been brought to 
the emergency room by his wife.  The veteran's history of 
peripheral neuropathy with possible sarcoidosis was noted.  
Objective examination of the veteran revealed that his speech 
was slightly slurred, he was slightly disoriented, and he was 
very weak in his lower extremities secondary to peripheral 
neuropathy.  The emergency room physician noted that the 
veteran's primary care physician suspected that the veteran 
might have developed multiple myeloma and had admitted the 
veteran to a hospital.  

A review of a "Discharge Summary" from the veteran's 
hospitalization in late June and early July 2002 indicates 
that, while hospitalized, the veteran received a pacemaker 
for his heart.  On physical examination of the veteran at the 
time of his hospital admission, it was noted that he had been 
seen for increasing lower extremity weakness just prior to 
his emergency room admission (discussed above).  His 
extremities showed no edema and both legs were equally 
weakened on flexion.  The assessment included peripheral 
neuropathy.  On cardiac consultation completed while the 
veteran was hospitalized, it was noted that the veteran had a 
history of neuropathy.  The cardiologist's impressions 
included a history of neuropathy.  At the time of the 
veteran's discharge from the hospital, the diagnoses included 
peripheral neuropathy and monoclonal gammopathy.  Multiple 
myeloma was not diagnosed.

On outpatient examination in July 2002, the veteran 
complained that he recently "felt like he was walking 
backwards."  The diagnoses included unspecified idiopathic 
peripheral neuropathy, with a note that the veteran's 
symptoms had worsened.

On an initial visit to J.D.O., M.D., in July 2002, the 
veteran was noted to have a history of peripheral neuropathy, 
diagnosed approximately nine to ten years previously.  Dr. 
J.D.O. recommended that the veteran undergo an 
electromyograph (EMG) and nerve conduction studies to rule 
out the presence of a chronic inflammatory demyelinating 
polyneuropathy which could be present in cases of monoclonal 
gammopathy.  EMG study conducted in August 2002 revealed 
findings consistent with a chronic sensory motor 
demyelinating polyneuropathy with secondary axonal features.  
The physician noted the presence of asymmetry suggested an 
acquired condition, but the conduction velocity slowing which 
appeared to be uniform, suggested that further evaluation was 
needed to rule out an inherited sensory motor demyelinating 
polyneuropathy.  

On consultation for an abnormal computerized tomography (CT) 
scan of the veteran's chest in August 2002, it was noted that 
the veteran had a history of peripheral neuropathy and had 
been hospitalized in July 2002.  The consulting examiner 
noted that, because of the veteran's peripheral neuropathy, 
sarcoidosis had been considered as a possible etiology.  
Neurological examination of the veteran revealed that he had 
pain and numbness in his feet secondary to peripheral 
neuropathy.  Physical examination of the veteran revealed no 
peripheral edema and his neurological function appeared 
grossly intact.  The assessment included peripheral 
neuropathy.  

On outpatient examination in November 2002, the veteran 
complained of increased symptoms of peripheral neuropathy.  
It was noted that the veteran's medical history included 
peripheral neuropathy and cauda equina syndrome for the 
previous 10 years.  The assessment included progressive 
peripheral neuropathy.

On outpatient examination in January 2003, the veteran 
complained of numbness along the left ulnar distribution with 
a burning sensation along the dorsal aspect of both of his 
hands.  Physical examination of the veteran revealed intact 
peripheral pulses and no peripheral edema.  Neurological 
examination revealed mild sensory loss along the left ulnar 
distribution and paresthesias that were subjectively present 
along the dorsal aspect of both hands.  The impression was 
monoclonal gammopathy and chronic demyelinating 
polyneuropathy.  The examiner stated that the veteran "was 
advised that Agent Orange exposure may cause a peripheral 
neuropathy.  However, it would be hard to exactly pinpoint 
whether his neuropathy is secondary to exposure to Agent 
Orange at this time."

On a VA Form 3101 dated in March 2003, the National Personnel 
Records Center (NPRC) notified VA that the veteran had served 
in Vietnam from April to October 1966.

On a VA Form 21-4138 received at the RO in June 2003, the 
veteran stated that he had no further information to submit 
in support of his request to reopen his previously denied 
claims of entitlement to service connection for peripheral 
neuropathy of both lower extremities.  


Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claims of 
entitlement to service connection for peripheral neuropathy 
of both lower extremities.  

At the outset, the Board notes that the pertinent law and 
regulations provide that, if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
"New and material" evidence, for purposes of this appeal, 
is defined as evidence that is not cumulative or redundant 
and that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Court has stated that, in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) 
("presumption of credibility" doctrine, as articulated in 
Evans, supra, remains binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis or, in this case, since the February 1998 Board 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes the veteran's representative contends that 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001 applies in this case.  However, as the veteran's 
claim to reopen was filed in January 2003, the current 
version of that regulation, as cited above, governs this 
claim.

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the veteran's previously denied claims 
of entitlement to service connection for peripheral 
neuropathy of both lower extremities.  Specifically, and as 
noted by the RO in the currently appealed rating decision 
issued in June 2003, the Board observes that the evidence 
submitted since the last final denial of these claims in 
February 1998 does not relate to an unestablished fact 
necessary to substantiate the veteran's underlying service 
connection claims and also does not raise a reasonable 
possibility of substantiating these claims.   

In February 1998, the Board denied the veteran's claim for 
service connection for peripheral neuropathy because there 
was no diagnosis of acute or subacute peripheral neuropathy 
to warrant presumptive service connection pursuant to 
38 C.F.R. §§ 3.307 and 3.309, nor was there any medical 
evidence linking his diagnosed peripheral neuropathy to 
service or to Agent Orange exposure. 

A review of the evidence submitted since the February 1998 
Board decision does not establish a diagnosis of acute or 
subacute peripheral neuropathy, nor does it establish a 
medical nexus between the veteran's peripheral neuropathy of 
both lower extremities and his service or any incident of 
service, to specifically include in-service exposure to 
herbicides.  In this regard, the Board acknowledges that, as 
the veteran served in Vietnam between April and October 1966, 
his in-service exposure to herbicides is presumed.  See 
38 C.F.R. § 3.307 (2003).  However, and as noted in the 
February 1998 Board decision, there is no competent medical 
evidence in the record of this claim providing the requisite 
a medical nexus between the veteran's peripheral neuropathy 
and his service or any incident of service.  

More importantly, the only medical evidence mentioning Agent 
Orange is a January 2003 outpatient treatment report, wherein 
the examiner stated that the veteran "was advised that Agent 
Orange may cause a peripheral neuropathy [but] it would be 
hard to exactly pinpoint whether his neuropathy is secondary 
to Agent Orange exposure at this time." (Emphasis added).  
This opinion does not serve to link the veteran's chronic 
neuropathy to Agent Orange exposure, but indicates that such 
a relationship cannot be determined.  The other medical 
evidence either provides no etiology for the peripheral 
neuropathy, or specifically links it to other disorders.  
Thus, the newly received evidence is merely cumulative or 
redundant of evidence on the record of this claim at the time 
of the Board's February 1998 decision, does not relate to an 
unestablished fact necessary to substantive the claims, and 
also does not raise a reasonable possibility of 
substantiating the veteran's underlying service connection 
claims.  As such, it is not "new" and "material" evidence, 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis on which to reopen the veteran's previously denied 
claims of entitlement to service connection for peripheral 
neuropathy of both lower extremities. 

Having determined that new and material evidence has not been 
added to the record, the veteran's previously denied claims 
of entitlement to service connection for peripheral 
neuropathy of the left lower extremity and right lower 
extremity are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  Thus, the appeal is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

With no new and material evidence having been received on the 
issue of entitlement to service connection for peripheral 
neuropathy of the left lower extremity, that claim is not 
reopened.

With no new and material evidence having been received on the 
issue of entitlement to service connection for peripheral 
neuropathy of the right lower extremity, that claim is not 
reopened.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



